 In the Matter of CORINTIi HOSIERY MILL,INC.'andAMERICANFEDERA-TION OF HOSIERY WORKERSCase No. C-76.9.-Decided October 25, 1939Full-Fashioned Hosiery Manufacturing Industry-Interference,Restraint, andCoercion:surveillance;expressedhostility ;threats of reprisals;creating situa-tion where further organizationactivitypractically impossible;respondent heldresponsible for anti-union activitiesof mayor on ground ofclose cooperation,open endorsement of mayor's anti-unionutterances,and close financial connectionbetween city and respondent-Discrimination:refusal to reinstate one employee ;charge of.dismissed as to two otheremployees-Reinstatement Ordered:of em-ployee refused reinstatement-Backpay:awardedsingleemployee-Settlenment:refusal to be boundby ; whererespondent simultaneously with agreement engagedin anti-union conduct.Mr. Berdon M. Bell,for the Board.Mr. F. M. CurleeandMr. Richard F. Moll,of St. Louis,Mo., andMr. William H. Kier,of Corinth, Miss., for the respondent.Mr. Herbert G. B. King,of Chattanooga, Tenn., for the Union.Mr. S. G. Lippman,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges 2 duly filed by the AmericanFederation of Hosiery Workers, herein called the Union, the NationalLabor Relations Board, herein called the Board, by the RegionalDirector for the Fifteenth Region (New Orleans, Louisiana), issuedits complaint dated March 15, 1938, against Corinth Hosiery Mill,Inc., Corinth, Mississippi, herein called the respondent, alleging thati The complaint and other formal papers referred to "Corinth Hosiery Mills,"but it wasstipulated at the hearing that the correct name is "Corinth Hosiery Mill, Inc."2The original charge was filed with the Regional Director for the Fifteenth Region(New Orleans, Louisiana) on July 7, 1937.On August 13, 1937, the Board ordered thatthe case be transferred from the Fifteenth Region to the TenthRegion(Atlanta, Georgia)and consolidated with a case there pending entitled "In the Matter of Lengil-Fencil HosieryCompany and American Federation of Hosiery Workers." On October 26, 1937, the Boardissued an order revoking its order of August 13, 1937, in so far as it pertained to consoli-dation of the two cases.On January 26, 1938, the Board ordered that the case hereinvolved be retiansferred and continued before the Regional Office for the Fifteenth Region.16 N. L. R. B., No. 43.414 CORINTH HOSIERY MILL, INCORPORATED415the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1) and(3) and Section 2-(6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, accom-panied by a notice of hearing, were duly served upon the respondentand upon the Union.With respect to the unfair labor practices, the complaint allegedin substance that the respondent had (a) by threats, warnings, de-rogatory statements, surveillance, and numerous other acts set forthin the complaint, discouraged membership in the Union and inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, and (b) dischargedErnest 13. Davis on March 1, 1936, A. L. Leatherwood about June 8,1937,3 and L. C. Johnson about September 29, 1937, and had sincefailed and refused to reinstate the said persons, for the reason thatthey joined the Union and engaged in concerted activities with otheremployees for the purposes of collective bargaining and other mutualaid and protection.On March 23, 1938, the respondent filed its answer and during thehearing, an amended answer, denying, that its operations affect inter-state commerce and that it had engaged in any of the unfair laborpractices alleged in the complaint.The amended answer furtheralleged that, if the Act was applicable to the relationship between therespondent and its employees, the Act was in violation of variousprovisions of the constitution of the United States and amendmentsthereto.By way of affirmative defense, the amended answer allegedthat on June 8, 1937, an agreement was reached by the respondent,the Union, and counsel for the Board wherein the respondent agreedto adjust certain grievances of the Union and to post a notice draftedby. counsel for the Board; that the respondent fulfilled the terms ofsuch agreement; that all parties agreed at such time that said actionby the respondent was in full and complete release, satisfaction and, dis-charge of all complaints and grievances based upon unfair labor prac-tices committed by the respondent prior to June 8, 1937; and that, inview of the aforesaid facts, neither the Board nor the Union has a rightto complain of unfair labor practices alleged in the complaint to havebeen committed prior to June 8, 1937.Pursuant to notice, a hearing was held from March 28 throughApril 2, 1938, at Corinth, Mississippi, before L. Richard Insirilo, theTrial Examiner duly designated by the Board. The Board, the re-spondent, and the Union were represented by counsel and participatedin the hearing. 'Full opportunity to be heard, to examine and cross-3The complaint was amendedat thehearing to substitute the date"June 18,1937" forthe date"June 8,1937." 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDexamine witnesses,and to introduce evidence bearing on theissues.was afforded all parties.At the beginning of the hearing, the respond-ent movedto dismissthe complaint on the ground that the charge andthe complaint do not allege any facts constituting unfair labor prac-tices.At the close of theBoard's case, the respondent movedto dismisson the ground of a failure of proof.The Trial Examiner overruledthese motions.The rulings are hereby affirmed.At the close of theBoard's casethe Board's attorney moved to conform the pleadings tothe proof.The Trial Examiner granted the motion.The ruling ishereby affirmed. During the course of the hearing the Trial Examinermade several rulings on other motions and upon objections to the ad-mission of evidence.The Board has reviewed the rulings of the TrialExaminer and finds that no. prejudicial errors were committed.Therulings are hereby affirmed.On July 14, 1938, the Trial Examiner filed his Intermediate Report,copies of which were duly served on all parties, in which he found thatthe respondent had engaged in unfair labor practices within the mean-ing of Section 8 (1) and (3) of the Act.He recommended that therespondent cease and desist from its unfair labor practices; that itmake whole and offer reinstatement to Ernest B. Davis, A. L. Leather-wood, and L. C. Johnson to their former positions without prejudiceto their seniority and other rights and privileges; and that it take cer-tain other affirmative action designed to effectuate the policies of theAct.On July 26, 1938, the respondent filed exceptions to the Inter-mediate Report and to rulings made by theTrialExaminer onmotions and to the admission of evidence. In its exceptions, therespondentalleges oninformation and belief that, contrary to Section32 of the Board's Rules and Regulations-Series 1, as amended, theIntermediate Report was not prepared by. L. RichardInsirilo, anddoes not represent the findings and recommendations of said TrialExaminer,based upon the record and his observationof witnesses,but is the report and the findings and recommendations of the BoardinWashington, D. C., or some agent or agency thereof unknown tothe respondent other than the said Trial Examiner.The respondentprays that it be served with a copy of the findings andrecommenda-tions of the said Trial Examiner.Pursuant to a request made by the respondent, the Board dulyserved upon all parties notice of oral argument before the Board inWashington, D. C., on January 24, 1939.Prior to the date set forthe oral argument, the respondent filed a request for a postponementof the oral argument for approximately 1 month.Thisrequest wasdenied by the Board. Neither the respondent nor the Unionappeared for the oral argument before the Board. CORINTH HOSIERY MILL, INCORPORATED417The Board has considered the exceptions filed by the respondentand, except as consistent with the findings, conclusions, and orderset forth below, finds them to be without merit.We find in thisconnection that allegations of the exceptions relative to the prepara-tion of the Intermediate Report are so vague and lacking inparticulars as to raise no substantial or material question.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, a Delaware corporation, has its general office inReading, Pennsylvania, and its manufacturing plant in Corinth,Mississippi, where it is engaged in the manufacture of full-fashionedhosiery, employing 389 employees. 'The respondent does not pur-chase any raw material or sell its finished product, but operatesentirely on a contract-commission basis.It receives the raw materialusually in the form of bobbins of silk and sometimes of cotton fromthe contracting party, and processes it to the "stage of griege," whichis completed hosiery in all respects except that it has not been dyed.The respondent then packs its completed product and returns it tothe contracting party.At the time of the hearing the respondentwas engaged in processing hosiery to the "stage of griege" exclusivelyfor the Vertex Hosiery Corporation of Allentown, Pennsylvania.of its raw material from sources outside the State of Mississippi, andshipped all of. its finished products to points outside the State ofMississippi.II.THE ORGANIZATION INVOLVEDAmerican Federation of Hosiery Workers is a labororganizationwhich at the time of the filing of the charges and at the time of thehearing was affiliated with the American Federation of Labor, ad-mitting to its membership all employees of the respondent,exclusiveof supervisory and clerical employees.III.THE UNFAIR LABOR PRACTICESA. The chronology of eventsIn October 1935, W. J. Frazier, an organizer for the American.Federation of Hosiery Workers, arrived in Corinth, and initiatedthe first labor organizational activities among the employees at therespondent's plant.Shortly after his arrival. in Corinth, Frazierarranged for a number of organizational meetings which were held 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDin Frazier's hotel room and at the home of Oscar Strickland, anemployee of the respondent.Frazier testified that while a meetingwas in progress at Strickland's home he and others saw Charles O.Weibel, the respondent's superintendent, driving very slowly by thehouse in his automobile.He also testified that following a meetingat his hotel room he saw Weibel and another person come out of thenext room.Weibel admitted in his testimony that, having heardof the activities of the respondent's employees and that a meetingwas to be held at the Strickland house, he drove past the houseseveral times to see how many cars were there.He denied, however,that he had been in a room next to that occupied by Frazier. Inview of the entire record, we cannot give weight to this denial andfind that Frazier's testimony is to be accepted.We think it clearthat Weibel was at this time also engaged in spying upon the organi-zational meeting of the respondent's employees.A few days after Frazier's arrival in Corinth, a Mr. Sutton, cityalderman, informed Frazier by telephone that E. S. Candler, themayor of Corinth, and other city officials desired to talk with him.Frazier went to Candler's office where he talked with Candler and.members of the city board of aldermen.Frazier was asked to presenthis credentials and questioned as to the nature of his business inCorinth.Frazier presented his credentials and stated that he hadcome to Corinth to determine whether the workers wanted to or-ganize.According to Frazier's testimony, Candler then stated thatthe city of Corinth had invested heavily in the respondent's plant,that 'it did not want any labor trouble, and that if Frazier knewwhat was "good for" him he would leave Corinth. Frazier alsotestified that Sutton interrupted to state, "This fellowis a Red, anagitator, and he should be run out of town."Frazier further testi-fied that Weibel, who had come in during the conversation, thereuponstated -that he had an agreement with the American Federation ofLabor which provided that the respondent's plant was not to beorganized for a year; that the respondent's employees were one bighappy family and did not want any outside interference; and thatthe respondent did not intend to have, any organization at its mill.Candler testified that he advised Frazier that it would be best forthe mill and for the community if he returned "from where he camefrom," but denied that he ordered Frazier to leave Corinth.Hefurther testified that he did not hear Sutton, who did not testify,make the remarks attributed to him by Frazier.Weibel did not inhis testimony testify with respect to the remarks whichFraziertestified to above.We find that Candler, Sutton, and Weibel madethe above statements attributed to them byFrazier.After being in Corinth a number of days, Frazier found it neces-sary to return to the headquarters of the American Federation of CORINTH HOSIERY HILL, INCORPORATED419HosieryWorkers at Chattanooga, Tennessee.When he arrived atthe depot in Corinth, accompanied by various employees of therespondent, to take the train for Chattanooga, he was met by Weibeland several other persons.Frazier testified thatWeibel picked upa stray dog and thereupon remarked to Frazier, "Here is yourbrother."He further testified that Weibel who appeared to be underthe influence of. liquor took hold of his coat, but that a police officerintervened.Weibel testified that, having heard that Frazier wasleaving Corinth and believing that Fra.zier's' departure would alle-viate the existing confusion at the respondent's plant, he and severalother persons drove to the depot to "see if this fellow does leavetown."He further testified that while at the depot he put out hishand to shake hands with Frazier inasmuch as "I wanted to tellhim goodbye because I sure hated to see him go."Weibel denied.that he picked up a dog and made a slurring remark to Frazier,but admitted that a police officer had threatened to arrest him fogcausing a disturbance at the depot.Under all the circumstances,we conclude that Frazier's testimony regarding the foregoing is to becredited.About October 8, 1935, Frazier, together with Frank J. Ward,another organizer for the American Federation of Hosiery Workers,returned to Corinth to resume organizational efforts.Soon aftertheir arrival, Frazier and Ward held a series of meetings it the CoxHotel in Corinth and at the homes of various employees.On Octo-ber 10,Ward made an appointment with Mayor Candler in orderto explain his presence in Corinth.Together with Frazier,Wardhad a talk the same afternoon with Candler at the latter's office.Atthe outset of the talk, Candler asked for Ward's credentials and thenstated that the city of Corinth had a large investment in the respond-ent's plant and that the city would not under any circumstancesallow anything to happen which would prevent it from receivingthe sums payable to it from the respondent's plant.Candler alsotoldWard and Frazier that the "best thing that they could do forthe peace of Corinth was to fold up their tent and go home."During the course of Candler's talk with Ward and Frazier,Weibel arrived at Candler's office and shortly thereafter Weibel andCandler went to the respondent's plant.At a change in shift atthe plant,Weibel called a meeting of the employees and introducedCandler who made a speech. In his introductory remarks, Weibelstated that the plant was not ready to be organized and that if therespondent could not make any money the plant would be shut down.In his speech, Candler informed the employees that the city ofCorinth had a large investment in the respondent's plant and re-ceived considerable income therefrom; that if the plant should closedown, it would cripple the city and affect everyone in the city; that 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe city of Chattanooga was a place where strikes and strife hadbeen the results of the Union centering its activities there; that ifthe respondent's plant could not operate profitably it would beclosed; that local people could run their own affairs much better"than letting some one from some out of town organization tell youwhat to do"; that there was no law against the respondent goingelsewhere to get workers if the people of Corinth did not have thenecessary requirements of competency, efficiency, and faithfulness;that he had told the union representatives that afternoon that thebest thing they could do for the peace of Corinth was to fold theirtent and go home; that he had also stated that the union representa-tives were furnishing ammunition to stir up trouble and strife; andthat the present was-not the time for any such organization as wasbeing advocated.In concluding his remarks, Candler stated that itwas a free country and that everyone could exercise their own judge-ment, but that he desired to declare what was the city's interest in therespondent's plant.Ward and Frazier left Corinth on the day Candler made hisspeech to the respondent's employees and the organizational effortsslackened.There was filed with the Board about this time a chargethat the respondent had discharged one Allen McClure in order todiscourage union activity.The respondent brought injunction pro-ceedings to enjoin the Board from taking any action with respectto the charge.Shortly before the hearing on the injunction, twopetitions were circulated in the plant during working hours.Thepetitions were to the effect that the employees were satisfied withconditions at the plant and did not want any help from outsidersand that Weibel had never said anything against the union organiza-tion.After the hearing on the injunction, Weibel called a meetingof the employees at which he thanked those who had signed thepetitions and stated, "I am not going to forget it, but I can say toyou that did not sign it, you might as well start looking for a jobnow."About May 10, 1937, John McCoy and Lester Adams, organizersfor the American Federation of Hosiery Workers, arrived in Corinthfor the purpose of instituting a second organizational drive amongthe employees of the respondent.McCoy and Adams communicatedwith a number of the respondent's employees and arranged for ameeting at the home of Talmage Bumpass, an employee, on the nightofMay 11. On the afternoon of May 11, Weibel called a meetingof the respondent's employees and at that time stated that "they arehaving a union meeting down at Talmage Bumpass' place, you godown there and hear them and join the union if you want to, I amnot telling you not to join, but if you do, the union ain't going tohold your jobs for you, I will tell you that." CORIN TH HOSIERY MILL, INCORPORATED421About 14 employees of the respondent attended the meeting atthe Bumpass house on the night of May 11 and most of themsigned, applications for membership in the American Federation ofHosieryWorkers.The following day about 12 of the respondent'semployees, including G. W. Ambrester, Cecil Tate, and Harold Hin-ton, sought out McCoy and Adams at the Cox Hotel in Corinth,stating that the respondent's employees were satisfied with existingconditions and advising McCoy and Adams to leave Corinth sinceit "wouldn't be healthy" for them there.NeverthelessMcCoy andAdams continued to hold meetings of employees and within 2 weekshad obtained approximately 120 signed union application cards.About May 15, 1937, Weibel called another meeting of the respon-ent's employees at the plant.He informed the employees that hewould not tolerate a union and that if a union was formed he wouldeliminate the "toppers" and require the "leggers" to do their own"topping on." 4About this same time, G. W. Ambrester and a number of otheremployees circulated in the plant during working hours petitionsto the effect that the persons signing the same did not care to joinany organization or union and that their names were not to beconsidered in determining any majority status of the Union.Don-ald Ambrester, an employee and brother of G. W. Ambrester, testifiedthat he signed such a petition in Weibel's office after obtaining a copyfrom Syd Wood, a foreman. This testimony was not controvertedand we find accordingly.During the latter part of May 1937, the respondent laid off anumber of employees and transferred others.The respondent main-tained that this action was made necessary by a shortage of silk.The Union claimed that the action was based on the union activitiesof the employees affected and filed it charge with the Board.On June 8, 1937, a conference was held in Corinth relative to ' asettlement in regard to the charges which had been filed.The con-ference was attended by Weibel, Adams, McCoy, William H. Kier,an attorney for the respondent, and Gerhard Van Arkel, a Boardattorney,As a result of the conference, the following stipulationwas signed as a settlement:JUNE 8, 1937.Pursuant to the filing of charges to a representative of thenational labor board, following settlements were made pertain-ing to certain employees of the Corinth Hosiery Mill :Ely Peyton will remain on Ludwig and will, be paid 50¢ anhour, the usual time work basis of payment on this machine for41t appears that the "leggers"were paid on a piece-work basis.Hence requiring the"leggers" to do their own "topping on" would result in reducing the earnings of the"leggers." 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe proper length of time.Mary Kinney will remain at theposition she has and will be paid usual rates of 300 an hour forthe work for a reasonable period of time.Talmage Bumpasswillbe changed from third shift Ludwig to second shiftHelscher on Monday, June 13. Vera Bumpass will, remainwhere she is at the present time.Management agrees to giveproper consideration to both concerning a day job.Ann Hooverwill be placed back to work Monday, May 14, provided however,that examiners work that day. If they don't, will be placedwhen they resume work.A form notice drawn up by Mr. VanArkel will be posted on the bulletin board in the mill.NATIONAL LABOR RELATIONS BOARD,GERHARDVAN ARKEL,AMERICANFEDERATION OF HOSIERY WORKERS,JOHN MCCOY.C. LESTER ADAMS.CORINTH HOSIERY MILL.CORINTHHOSIERY MILL,By CHAS.0.WEIBEL.The notice, which the respondent agreed to post for 30 days,read asfollows :Pursuant to the terms of the National Labor Relations Act,the Corinth Hosiery Mills recognizes the right of its employeesto self-organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining and other mutual aidand protection.The Corinth Hosiery Mills further agrees :1.That it will not interfere with, restrain or coerce its em-ployees in the exercise of the rights guaranteed by Section 7 ofthe National Labor Relations Act.2.That it, will not discourage membership in the AmericanFederation of Hosiery Workers by discharging or threateningto discharge any employee for membership in or affiliation withtheAmerican Federation of HosieryWorkers or any otherlabor organization.3.That it will not discriminate against any employee as toany term or condition of employment for assuming membershipin or affiliating with the American Federation of Hosiery Work-ers or any other labor organization.The Corinth Hosiery Mills has made certain adjustments inthe working conditions of certain employees at the request of theNational Labor Relations Board and the American Federation CORINT}1: HOSIERY MILL, INCORPORATED423of Hosiery Workers pursuant to charges filed with the NationalLaborRelations Board.June 8, 1937.(Signed)GERHARD VAN ARKEL,Attorney.'I'lienoticewas posted on the bulletin board at the respondent'splant on June 10, 1937.On the afternoon of June 10, Adams asked Weibel for permissionto post a notice announcing a meeting of employees for June 12 atthe Cox Hotel in Corinth at which E. F. Callaghan, InternationalVice President of the American Federation of Hosiery Workers, wasto speak and for permission to speak with Walt Wheeler, anemployee, concerning the meeting.Weibel stated that it was againstthe respondent's rules to call anyone out of the plant, but that hewould inform Wheeler about the notice and that the ' latter couldannounce it at a meeting of employees which was to be held thefolloiving day.Weibel testified that he informed Wheeler about thenotice and also informed him that he could make any announcementconcerning the meeting.On June 11 Weibel called a meeting of the employees at the plant.At the meeting Weibel stated, "I think somewhere in the constitutionyou will find the privilege of free speech. I believe in free speech and,therefore, I am going to make a speech . . ."He then stated in sub-stance that if the employees did not get "this damn mess cleared upby Monday" the plant might be closed down; that he could go to thecoast and fish; that it would be the employees who would suffer and.not him; that the employees could ask for a closed shop until theywere "black in the face" but that they would not get it; that he wasnot going to permit any C. I. O. organizer, any Federal attorney, orany so-calledWagner Act tell him how to run the mill; that he hadrun the mill to'suit himself before and that he would continue to do so.During the course of his remarks, Weibel asked if any of the unionmembers desired to announce the union meeting for the next afternoon.When no reply was made, Weibel stated that such a meeting was to'be held and advised the employees as follows :Go down and hear Mr. Callaghan. Go down and hear that sil-ver-tongued orator; I will guarantee that he is good. If you arenot careful, he will sell you an idea. I heard him on the stage ina theatre in Philadelphia one time, and he had me laughing oneminute and crying the next, and when I came to myself I wonderedwhat in the hell I was crying about. That is the way this is- goingto be.When this is all over you will wonder what in the hell youare crying about.247383-40-vol. 7.6--28 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the meeting called by Weibel, G. W. Ambrester announced that hehad been requested by a number of workers to call a meeting to be heldoutside the mill.Mary Kinney testified that Weibel declared that such'a meeting was a good idea and that "we will get a meeting in ahead ofthem."This testimony was uncontroverted. 'We find that Weibelmade the statement attributed to him. It was then decided that themeeting should be held the following morning at the respondent's millbut outside the mill building.At the meeting on the morning of June 12, G. W. Ambrester, whopresided, stated that George Meinig, the respondent's president, hadspent a million dollars fighting organized labor and that he was in-formed that another million was ready to be spent.Ambrester intro-duced a Mr. McEachern, secretary of the Corinth Chamber of Com-merce, who stated that he could not tell the employees not to join theUnion, but if they did so the mill would probably be closed down.He also declared that the respondent's mill had always aided the cityof Corinth and had supplied much employment.He added that if therespondent's mill closed down, the city of Corinth would not be able totake care of the persons laid off inasmuch as the workers already onrelief were in excess of the number the city could provide for. SydWood, a foreman, and Mrs. Weibel, wife of the respondent's superin-tendent, were among the persons attending the meeting.At the close of the aforesaid meeting, someone suggested that theunion organizers "be run out of town." A large number of the personsattending the meeting then proceeded to the Cox Hotel where McCoyand Adams were awaiting the arrival of Callaghan.Wood and Mrs.Weibel were among those who went to the Cox Hotel. At the hotel,McCoy and Adams were advised to leave town and Mrs. Weibel, whohad a fire extinguisher in her hand, informed McCoy that she wouldlike "to bounce" it off his head.Shortly after 2 p. in. in the afternoon, Callaghan arrived in Corinthand soon thereafter attempted to address a meeting at the Cox Hotel.He was, however, constantly interrupted by questions and by threatsof bodily harm.At least one person attending the meeting was armedwith a pistol and another displayed an open knife. Callaghan finallydecided to give up his attempt to make a speech and further decidedto terminate the attempt to continue the organizing campaign amongthe employees at the respondent's plant.Accordingly, Callaghan,McCoy, and Adams left Corinth on June 12.B. Interference, restraint, and coercionIn view of the fact set forth above, it is clear that the respondent,through its officials and also through officials of the city of Corinth,has engaged in numerous acts of interference, restraint, and coercion. CORINTH HOSIERY MILL, INCORPORATED425That the respondent is in the instant case properly deemed responsi-ble not only for the acts and statements of its officials but also for theacts and statements herein considered of the officials of the city ofCorinth would appear to be beyond question.The evidence showsthat not only did Weibel, the respondent's superintendent, work at alltimes in close cooperation with Candler, the mayor of Corinth, and theother city officials, but also that Weibel openly endorsed the viewsexpressed by the city officials and indeed introduced Candler at ameeting of employees at which Candler expressed his opposition tothe union activities which were being. carried on and stated that thecity of Corinth had a substantial financial interest in the respondent.It is to be noted in the latter connection that the city of Corinth ownsconsiderable stock in the respondent and receives an income of approx-imately $1,000 a month on such investment.At the beginning of the organizational activities among the em-ployees,Weibel kept under surveillance a number of the meetings ofemployees.Thereafter, Candler questioned Frazier, the organizer forthe American Federation of Hosiery Workers, concerning his activi-ties and advised him to leave town. Sutton, a city alderman, charac-terized Frazier as a "Red" and an "agitator" and stated that he shouldbe "run out of town." 'At this same time, Weibel stated that the re-spondent did not want any outside interference and did not intend tohave any organization at its mill.When Frazier left Corinth on oneoccasion for Chattanooga, Weibel went to the station and made a slur-ring remark with respect to him.After Frazier and Ward, anotherunion organizer, returned to Corinth in October 1935, Candler spokeat a meeting of employees at the respondent's plant, being introducedto the employees by Weibel.At this time, Candler expressed opposi-tion to the union activities which were being carried on and to theactivities of the union organizer.In his introductory remarks, Weibelexpressed opposition to the union organization and indicated that theplant might be closed down. Thereafter, at a meeting of employees,Weibel intimated that employees who had not signed a petition statingthat the employees were satisfied with conditions at the plant and thatWeibel had not expressed opposition to union organization, would losetheir jobs.Shortly after the arrival in Corinth about May 10, 1937, of McCoyand Adams, for the purpose of instituting a second organizationaldrive,Weibel called a meeting of employees at which he threatenedthem with loss of their jobs if they attended a meeting arranged byMcCoy and Adams. At a meeting of employees a few days later,Weibel stated that he would not tolerate a union at the plant andthreatened to impose additional work on the employees.About thissame time, Syd Wood, a foreman, furnished to an employee a copy of 426DECISIONSOF NATIONALLABOR RELATIONS BOARDa petition which stated that the person signing the same did not desireto join any organization or union.Shortly after a settlement had been agreed upon relative to chargesof unfair labor practices on the part of the respondent, Weibel calleda meeting of employees at which he stated, among. other things, thathe was not going to permit any C. I. 0. organizer, any Federal attor-ney, or any so-called Wagner Act to tell him how to run his business,and threatened to close down the plant "unless this damn- mess clearedup by Monday." At this same meeting Weibel spoke in a deprecatorymanner concerning Callaghan, International Vice President of theAmerican Federation of Hosiery Workers, who was scheduled to speakto a meeting of employees the following day and endorsed a meetingof employees proposed by G. W. Ambrester, an employee who hadpreviously manifested hostility to union organization.As an after-math of the latter meeting, so endorsed, the employees favorable tounion organization were prevented from having their meeting and asituation was created which made practically impossible further or-ganizational activity at that time.We find that by the acts and statements set forth above the respond-ent has interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed them in Section 7 of the Act.C. The settlement agreementThe respondent contends that it signed the settlement agreementof June 8, 1937, and thereafter posted at its plant the notice draftedby an attorney for the Board on the understanding that if it did so"the slate would be wiped clean" and that "if any charges or com-plaints were in the future filed or made against the respondent itwould be for things and acts occurring from and after June 8, 1937."It asserts that for this reason the Board may not properly considerany unfair labor practices alleged to have been engaged in.prior toJune 8, 1937.We cannot concur in this contention.We think itplain that any understanding reached was not understood by theparties to be a bar to any determination by the Board if the re-spondent immediately thereafter resumed its unfair labor practices.It asserts that for this reason the Board. may not properly considerwith- the signing of the settlement agreement and the posting of thenotice the respondent began anew its interference, restraint, andcoercion.The Board is fully aware of the importance and desira-bility of the enforcement of agreements between employers and labororganizations and realizes that effective administration of the Actand furtherance of its policies require that it pay scrupulous regardtoany representations or undertakings of its agent relating to CORINTH HOSIERY 'MILL, INCORPORATED427adjustment.'It will,therefore,in a proper case, in the exercise ofits discretion refuse to disturb a' settlement..'It is clear,however,that no such case is here presented.'D. Discrimination in regard to hire and tenure of employmentErnest B. Daviswas first employed by the respondent in June 1931and worked until he voluntarily quit in January 1935.He was againemployed in June 1935,and worked as a "legger"untilMarch 1, 1936.He joined the Union in October 1935 and thereafter engaged openlyin union activities.When Frazier arrived in Corinth in October1935, Davis was the first employee with whom he communicated andDavis assistedbothFrazier and Ward in their organization work.AfterWard and Frazier left Corinth,Davis openly continued hisattempt to organize the respondent's employees.On one occasionduring October 1935,Davis left the plant because of illness; the fol-lowing clayWeibel, theplant superintendent,questioned him as towhether he had gone home or "was out doing a little missionarywork."Davis testified that the quoted words referred to "unionwork."We have noted above, that Weibel kept^.surveillance. on anumber of union organizational meetings.Davis attended thesemeetings.We think it clear and find that the respondent knew ofDavis' union activities.On February 28, 1936, Davis was employed on the night shiftwhich worked from 3'p. in. to midnight.At about 7:30 p. in., fol-lowing the usual lunch period, Davis went to the washroom in theplant and smoked a cigarette.As he was about to leave the wash-room I.S. Strickland,?his foreman,entered,saw the smoke-filledroom, and asked Davis if he"didn't know it was against the rulesto smoke in there."When Davis replied in the affirmative,Strick-land stated,"Well, I am going to have to lay you off."When Davisasked as to the length of the lay-off,Strickland replied, "I am layingyou off indefinitely."Davis testified that on the following afternoon he went to Weibel'soffice, stated that Strickland had laid him'off the previous night, andasked if he was "just laid off or fired"; that Weibel replied "Eitherone that you want";that when he (Davis)stated that he did notwant to be fired Weibel turned his back and made no reply; that he(Davis)then stated that if he was fired he wanted his money; and'Matter of Shenandoah-Dives Mining CompanyandInternational Union of Mine, Mill& Smelter Workers, Local No.26, 11 N. L. R. B. 885;Matter of Godchaux Sugars, Ina.andSugar Mill Workers'Union,Locals No. 21177 andNo. 2188,affiliated with the AmericanFederation of Labor,12 N. L. R. B. 568."Matter of Ingram Manufacturing CompanyandTextileWorkers Organizing Committee,5 N. L. R. B. 908;Matter of The Kelly-Springfield Tire -CompanyandUnitedRubberWorkers of America,Local No.26 at al.,6 N. L.R. B. 325.7Strickland died prior to the date of the hearing. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatWeibel replied that he could have it if he wanted it and handedhis secretary Davis' time card which was already on Weibel's desk.Weibel's version of the above incident differs somewhat from thatof Davis.Weibel testified that Strickland reported to him thatDavis was found smoking in the washroom and that he sent for Davisand told him "to take off for a while,"; that Davis inquired aboutthe duration of the lay-off but in accordance with his custom he re-fused to name a definite period; that Davis stated that he did notwant to be fired and that he replied, "you are not fired, but you.justtake off like the rest of them"; that when Davis then insisted uponknowing the length of his lay-off and stated that he wanted hismoney, he replied, "If you want your money all right, you have yourchoice, either your vacation or the money"; and that Davis took themoney. In its exceptions to the Intermediate Report of the TrialExaminer, the respondent alleges that "the record shows that Daviswas discharged for the reason that he did on March 1, 1936, andprior thereto violate the company's rules by smoking in the plant andby refusing to accept the usual and customary disciplinary measuresof an indefinite lay-off, by demanding that he be advised how longhe was to be laid off and by demanding immediate payment of hiswages."The evidence establishes that since 1931 there had been in effect arule prohibiting smoking at the plant and that a number of noticeswere posted in the plant relative to this matter.The record is clear,however, that it was not the practice of the respondent to enforcethe rule prohibiting smoking by discharge of employees.Weibeltestified that it was the respondent's practice to lay off employees whowere caught smoking and then to recall such employees to work aftera length of time which would depend upon the circumstances of eachparticular case, including the manner and attitude of the employeeinvolved.He testified that on one occasion he had refrained fromlaying off three women employees who were caught smoking so asnot to embarrass them, but that all other employees caught smokingwere immediately laid off. Several employees testified that theywere laid off the first. time they were caught smoking.On the otherhand, Davis testified that it was the practice of the plant to warnemployees one or two times about smoking before laying them offand testified that a number of employees, including Donald Am-brester and Cecil Wood, had been warned a number of times aboutsmoking before being laid off.Ambrester testified that he had beenlaid off for smoking on one occasion, but did not testify as to whetheror not he had previously been warned.Wood did not testify at thehearing.L. C. Johnson testified that he was caught smoking on oneoccasion and was merely cautioned not to do so again. CORINTH HOSIERY MILL, INCORPORATED429While Davis' case is by no means free from doubt, we are notpersuaded by the evidence that Davis' union activities were thecause of his discharge. It is admitted that Davis broke the re-spondent's rule against smoking in the plant. In this connectionthe evidence as a whole does not sustain Davis' contention that it wasthe respondent's practice to warn employees one or two times beforelaying them off.The .respondent's normal practice, it is true, wasto lay off rather than to discharge employees who had been caughtsmoking.However, we believe that Weibel was provoked into dis-charging Davis by his refusal to accept the usual and normaldiscipline of an indefinite lay-off, his insistence that he be advisedof the duration of the lay-off and his demand that he be immediatelypaid his wages.We accordingly find that the respondent, in the case' of Davis, didnot discriminate in regard to hire and tenure of employment andthereby discouraged membership in a labor organization.The alle-gations of the complaint with respect to Ernest B. Davis will bedismissed.A. L. Leather-woodwas employed by the respondent as a legger onMay 15, 1933, and worked regularly until June 18, 1937.He joinedtheUnion in May 1937 and was active in its affairs.Mike Mc-Clamroch, his foreman, testified that he had heard that Leatherwoodwas active in the Union.On June 18, 1937, Leatherwood's machine got out of order and, itbeing the rule that only foremen were allowed to make repairs ofany consequence, he asked McClamroch to fix it.McClamroch whowas at the time engaged in repairing another machine informedLeatherwood that he would do so as soon as he got time. Afterrepairing the machine upon which he was working, McClamrochrepaired the machine of a second employee and then began -repairingthe machine of a third employee.He testified that the employeeswho operated these machines had sought his aid prior to the timethat Leatherwood did so.While at work on the third machine,Leatherwood again asked McClamroch to fix his machine. Thereis conflict in the testimony as to what occurred at this time.Leather-wood testified that McClamroch cursed him and told him to go to hismachine and wait until he got there and that when he reached hismachine McClamroch came over and told him to "punch out" andwait outside of the mill.McClamroch denied that he used abusivelanguage toward Leatherwood and testified that he told Leatherwoodthat he did not know how long it would take to repair the machinehe was then working on and that he should punch out if he couldnot find anything to do on his machine.He further testified thatwhen Leatherwood did not follow his instructions but instead madea circle about the mill and engaged in a conversation with Eli Peyton 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe went to Leatherwood and asked him why he had not done as hewas told.According to McClamroch's testimony, Leatherwood thenstated that he (McClamroch) had been picking on him ever sincehe joined the Union-and added, "I have got a good mind to slaphell out of you and a couple of fellows right behind me will backme up."When questioned on cross-examination as to whether hehad threatened McClamroch, Leatherwood testified, "If he didn'thush cussing me, I told him I was going to knock hell out of him."Eli Peyton, an employee, testified that when Leatherwood saw Mc-Clamroch approaching, Leatherwood stated, "yonder comes the fixer,you watch us, we are going to have it."On the basis of the entiretestimony, we conclude that McClamroch's version of the incident isto be credited.After the above incident, Leatherwood "punched out" and waitednearby until McClamroch finished repairing the machine upon whichhe had been working as well as Leatherwood's own machine.Assoon as his machine was repaired, Leatherwood returned to work.After working for some 15 or 20 minutes, he was informed by Mc-Clamroch, who had reported the aforesaid incident to Weibel, thatthe latter wished to talk with him.When ^ Leather-wood reportedatWeibel's office, Weibel asked him to explain his action in the milland why he desired "to whip McClamroch." Leatherwood repliedthat he did not like the way he was being treated and that othersfelt the same way and would back him up in anything that he did.He then mentioned Eli Peyton as among those who had stated thatthey would back him up.Weibel summoned Peyton and asked himwhether Leatherwood's statement was accurate.Peyton stated thatifLeatherwood had made such a statement he was "just a damnliar."Weibel then informed Leatherwood that he was being laidoff indefinitely and that he would be notified when he could returnto work..After his lay-off t eatherwood went to Chattanooga and had acharge filed with the Board relative to his lay-off.He testified thatabout a week after his return he went to Weibel's home and requestedreinstatement.According to his testimony,Weibel stated that hecould not use him, but that if he had stayed home and minded hisown business he would have been given his job back.He furthertestified thatWeibel asked if he was "on the union side" and statedthat the respondent had $15,000 with which to fight.Weibel testi-fied at the hearing after Leatherwood testified, but made no referenceto the above testimony of Leatherwood.We find that Weibel madethe statements attributed to him by Leatherwood.Although we think that Weibel's statements at the time Leather-wood applied for reinstatement cast doubt on the respondent's claimthat Leatherwood's lay-off was predicated on his insubordination and CORIN TH HOSIERS' MILL, INCORPORATED431threat that he would assault McClaniroch, we conclude that the evi-dence does not sufficiently establish that Leatherwood's unionmembership was the reason for the lay-off.We conclude- howeverthat Leatherwood's union activity and membership was the reasonthatWeibel refused to reinstate him at the time Leatherwood re-quested that he be allowed to return to work.We find that by refusing to reinstate Leatherwood to employmentupon his application therefor the respondent discriminated in regardto his hire and tenure of employment, thereby discouraging mem-bership in the Union and interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act.While. working for the respondent Leatherwood earned approxi-mately $25 per week.He was unemployed from June 18, 1937,until about September 20, 1937, at which time he was employed bythe Baker-Moise Mills at Dallas, Texas, where he was working atthe time of the hearing.At the Baker-Moise Mills, Leatherwoodearned approximately $33 or $35 per week.He testified that hishome was in Corinth and that he desired reinstatement at therespondent's mill.L. C. Johnson.began to work for the respondent on September 2,1935, and worked as a "legger" until September 29, 1937.He joinedthe Union in May 1937 and was active in its affairs..Several months prior to September 29, 1937, Weibel instructedJohnson to learn to operate a footer machine and promised that hewould be assigned from the legger machine to the "footer."Accord-ingly, for the following 2 or 3-weeks, 'Johnson-went to.the,'millFeachday, about 3 hours before starting time for his shift and devoted,such time to learning to operate a "footer." It appears that aboutthis timeWeibel instructed the leggers to learn the "topping on"process.On September- 28, 1937, all the employees on the shift on whichJohnson worked were informed that they would have to "top on"that night.Weibel testified that several hundred ."top ons" had.accumulated in the plant and that he had ordered everyone to "topon" until the accumulated material was cleared up.Although wehave noted above that about May 15, 1937, Weibel threatened toeliminate the "toppers" and to require each legger to do his owntopping on if a union was formed at the plant, we conclude that theevidence as a whole does not establish that the order of September 28was foil other than business reasons.Johnson testified that he was unable to do the "topping on" be-cause it was a difficult process requiring considerable training andthat he informed his foreman that he was unable to do the work.According to Johnson's testimony, his foreman replied that he would 432DECISIONS OF' NATIONAL LABOR RELATIONS `BOARDhave to learn and that accordingly he tried the entire night to "topon" but was wholly unsuccessful.He also testified that the followingday he informed Weibel that he was unable to do the work becausehe had no training for such work and reminded Weibel- of hispromise to assign him to a "footer," but that Weibel told him to goback and "top on" or "punch out."He further testified that he statedtoWeibel,'"Now, you don't feel like doing a damned thing for me,and I know, why, because I joined the union" and that he did notwant to punch out, and that after the latter remark Weibel told himto "go ahead and punch out" and that his money would be ready'at- 9 o'clock the next morning.When questioned on cross-examina-tion as to whether Weibel had suggested that he get glasses, Johnsontestified thatWeibel had "said something about getting glasses."He also testified on cross-examination that following his dischargehe had threatened to "beat up" Weibel.Weibel testified that Johnson came to his office on the morningof September 28 in, a highly excitable and nervous condition andstated that he could not "top on" and was not going to do-so; that,in response to his question as to why he could not do so, Johnsonstated that he "couldn't see them"; that he suggested that Johnsonget some glasses, but that Johnson replied, "They won't do me nodamn good-if I did get glasses"; that he informed Johnson that he.would have to "top on" because every legger at the plant would haveto do so and that Johnson "got personal" and stated that "he didn'tlike me a damn bit and didn't like the way that I was acting"; thathe replied to Johnson, "that is mutual, and so you just go your way."Weibel testified further that Johnson thereupon asked for his moneyand that he replied that he could get it at 9 o'clock the next morning.A number of employees who worked on the same shift as Johnsontestified that Johnson stated on the night on which the legger beganto "top on" that his eyesight was too poor for him to do such work.Although Johnson testified generally that his eyesight was good, heAdmitted on cross-examination that he was somewhat nearsighted.At the hearing the respondent requested that Johnson have his eyesexamined by a competent oculist of his own choice and that theoculist's report be included in the record but Johnson, upon theadvice of counsel for the Union, refused to have such examination'made.In light of the uncontradicted testimony of the employees whotestified that Johnson stated on the night that the "leggers" began to"top on" that his eyesight was too poor for him to "top on," John-son's admission on cross-examination that he was somewhat near-sighted, and thatWeibel may have said something to him "aboutgetting glasses," we believe that Weibel's version of the conversation CORINTH HOSIERY MILL] INCORPORATED433surrounding the discharg' of -Johnson is more consistent with allthe facts, and accordingly we shall credit it.Johnson testified that about 3 or, 4 days after his discharge, he,askedWeibel to let him return to work and that Weibel replied "Imighty smart some time."He also testified that some weeks laterhe again sought reinstatement and that Weibel stated, "I. am notgoing to put you back in there, I have got enough trouble in therealready."He further testified that on one of the occasions on whichhe saw Weibel he met Syd: Wood, a foreman, who in response to.his request that he get Weibel to reinstate him, stated, "I couldn'tdo much about it, Johnson . . . I don't know why you eversigned up with the Union, I knew that you would get fired onaccount of it . . . Johnson, I could have told you that -youwere going to lose your job, but it wasn't any of my business andyou wouldn't have paid no attention to me anyway." AlthoughWeibel testified at the hearing after Johnson testified, he made noreference to the above testimony of Johnson.Wood did not testify.We find that Weibel and Wood made the above statements whichJohnson attributed to them.DespiteWood's observation to Johnson when he asked Wood togetWeibel to reinstate him, which reveals an anti-union animus,and throws suspicion on Johnson's discharge, we are of the opinionthat the weight of the evidence does not sustain the allegations ofthe complaint that' Johnson was discharged and refused reinstate-.anent because of his union activity.On the contrary, the evidenceas a whole indicates that for reasons unconnected with any union-activity, the respondent insisted that all "leggers" would have to"top. on"; that Johnson, due to his weak eyesight was unable to"top on"; and that the next day a heated argument ensued betweenWeibel and Johnson over Johnson's difficulty in "topping on" whichresulted in the latter's discharge.We accordingly find that the respondent, in the case of Johnson,did not discriminate in regard to hire and. tenure of employment andthereby discourage membership in a labor organization.The allega-tions of the complaint with respect to L. C. Johnson will be dismissed.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with operations of the respondent-described in Section I above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the respondent has engaged in unfair laborpractices, we will order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of theAct;' aiid'to restore' as, nearly as,,possible -the conditions :which.: existedprior to the commission of the unfair labor practices.We have found that by refusing to reinstate Leatherwood to em-ployment upon application therefor shortly after June 18, 1937, therespondent discriminated against him.We shall order the respondentto offer Leatherwood reinstatement to his former or substantiallyequivalent position without prejudice to his seniority and otherrights 'and privileges.We shall also order the respondent to makehim whole for any loss of pay he may have suffered by reason of therespondent's discrimination against him by payment to him of a sumof money equal to that which he normally' would have earned aswages from the date of the discrimination to the date on which thesaid period.Upon the basis of the foregoing findings of fact and upon the.entire record in the case, the Board makes time following:CONCLUSIONS OF LAW1.American Federation of Hosiery Workers is a labor organiza-tion within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employ-ment of A. L. Leatherwood, and thereby- discouraging membershipin the Union, the respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, the re-spondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid'unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act."By "net earnings" is meant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge or other discrimination and the consequent necessity of his seeking employmentelsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpentersand Joiners ofAmerica, Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440.Monies received for work performed upon Federal,State, county,municipal,or other work-relief projects are not considered as earnings,but as provided below in the Order, shallbe deducted from the sum due the employee, and the amount thereof shall be paid over tothe appropriate fiscal agency of the Federal, State, county,municipal or other governmentor governments which supplied the funds for said work-relief projects. C0111-NTH HOSIERY MILL, INCORPORATED4355.The respondent has not engaged in unfair labor practices, withinthe meaning of Section 8 (1) and (3) of the Act, with respect toErnest B. Davis and L. C. Johnson.ORDERUpon the basis of the above findings of fact and conclusions oflaw and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Corinth Hosiery Mills, Corinth, Mississippi, and its officers,agents; successors;,andsassigns;-shall:1.Cease and desist from :(a)Discouraging membership in American Federation of HosieryWorkers or any other labor organization of its employees by refus-ing to reinstate any of its employees, or in any other manner dis-criminating with regard to their hire and tenure of employment orany term or condition of employment because of membership inAmerican Federation of. Hosiery Workers or any other labor organi-zation of its employees;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining and othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take" the following affirinative action which the Board findswill effectuate the policies of the Act:(a)Offer to A. L. Leatherwood immediate and full reinstatementto his former or substantially equivalent position without prejudiceto his seniority and other rights and privileges;(b)Make whole A. L. Leatherwood for any loss of pay he mayhave suffered by reason of the respondent's discrimination againsthim, by payment to him of a sum of money equal to that which henormally would have earned as wages from the date of the discrimi-nation to thwdate''on whichtheurespondent offersihiin=reinstatement,less his net earnings during said period ; deducting, however, fromthe amount thus to become due him, monies received by him duringsaid period for work performed upon Federal, State, county, munici-pal, or other work-relief projects, and pay over the amount, so de-ducted, to the appropriate fiscal agency of the Federal, State, county,municipal, or other government or governments which supplied thefunds for said work-relief projects;(c)Post immediately and keep posted in conspicuous places in andabout its plant at Corinth, Mississippi, for a period of at least sixty 436DECISIONS OF NATIONAL LABOR RELATIONS BOARD(60) consecutive days, from the date of the posting, notices to itsemployees stating that it will cease and desist in the manner set forthin paragraphs 1 (a) and (b), and that it will take the affirmativeaction set forth in paragraphs 2 (a) and (b) of this Order;(d)Notify the Regional Director for the Fifteenth Region inwriting .within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.AND IT IS FURTHERORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of. Section 8 (1) and (3) ofthe Act, in so faras itconcerns Ernest B. Davis and L. C. Johnson.MR.WILLIAM M. LEISERSONtooknopart in the consideration ofthe above Decision and Order.